In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-19-00127-CV
              ___________________________

               EDWIN SERRANO, Appellant

                               V.

CAVALRY SPV I, LLC ASSIGNEE OF CITIBANK, N.A., Appellee




          On Appeal from County Court at Law No. 2
                   Denton County, Texas
              Trial Court No. CV-2017-02451


            Before Pittman, Birdwell, and Bassel, JJ.
              Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On May 8, 2019, we notified appellant that the trial-court clerk responsible for

preparing the record in this appeal has informed us that appellant has not arranged to

pay for the clerk’s record as the appellate rules require. See Tex. R. App. P. 35.3(a)(2).

In our notice, we warned that we would dismiss the appeal for want of prosecution

unless, within ten days, appellant arranged to pay for the clerk’s record and provided

us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b), 44.3.

       Because appellant has not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                       Per Curiam

Delivered: June 6, 2019




                                            2